

115 HR 1403 IH: To amend the Internal Revenue Code of 1986 to make permanent the deduction for income attributable to domestic production activities in Puerto Rico.
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1403IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Miss González-Colón of Puerto Rico (for herself, Mr. Curbelo of Florida, Mr. Lewis of Georgia, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the deduction for income attributable
			 to domestic production activities in Puerto Rico.
	
		1.Deduction for income attributable to domestic production activities in Puerto Rico made permanent
 (a)In generalSection 199(d)(8) of the Internal Revenue Code of 1986 is amended by striking subparagraph (C). (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016.
			